Exhibit 10.9
SEVERANCE COMPENSATION AGREEMENT
(CHANGE IN CONTROL)
SEVERANCE COMPENSATION AGREEMENT dated as of  _____, 20_____  between ACI
Worldwide, Inc., formerly known as Transaction Systems Architects, Inc., a
Delaware corporation (the “Company”), and  _____  (the “Executive”).
WHEREAS, the Company’s Board of Directors has determined that it is appropriate
to reinforce and encourage the continued attention and dedication of the
Executive to his assigned duties without distraction in potentially disturbing
circumstances arising from the possibility of a change in control of the
Company.
NOW, THEREFORE, this Agreement sets forth the severance compensation which the
Company agrees it will pay to the Executive if the Executive’s employment with
the Company terminates under certain circumstances described herein following a
Change in Control (as defined herein) and the other benefits the Company will
provide the Executive following a Change in Control.
1. TERM.
This Agreement shall terminate, except to the extent that any obligation of the
Company hereunder remains unpaid as of such time, upon the earlier of (i) the
termination of Executive’s employment for any reason prior to a Change in
Control; and (ii) three years after the date of a Change in Control.
2. CHANGE IN CONTROL.
For purposes of this Agreement, Change in Control shall mean:
(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”), becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 2(a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
company controlled by, controlling or under common control with the Company
(“Affiliated Company”), (iv) any acquisition by any Person pursuant to a
transaction that complies with Sections 2(c)(A) and 2(c)(B); or (v) any
acquisition of beneficial ownership of not more than 25% of the Outstanding

 

 



--------------------------------------------------------------------------------



 



Company Voting Securities by any Person that is entitled to and does report such
beneficial ownership on Schedule 13G under the Exchange Act (a “13G Filer”),
provided, however, that this clause (v) shall cease to apply when a Person who
is a Schedule 13G Filer becomes required to file a Schedule 13D under the
Exchange Act with respect to beneficial ownership of 20% or more of the
Outstanding Company Common Stock or Outstanding Company Voting Securities.
Notwithstanding any other provision hereof, if a Business Combination (as
defined below) is completed during the two year period following the occurrence
of a Change in Control and the Outstanding Company Voting Securities are
converted into voting securities of the Combined Company (as defined below), but
such Business Combination does not constitute a “Change in Control” under
Section 2(c), “Outstanding Company Voting Securities” shall thereafter mean
voting securities of the Combined Company entitled to vote generally in the
election of the members of the Combined Company Board.; or
(b) Any time at which individuals who, as of the date hereof, constitute the
Board of Directors (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board other than as a result of a Business Combination
that does not constitute a “Change in Control” under Section 2(c)(A); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board (an “Election Contest”); or
(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) no Person (excluding
any corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination (the “Combined Company”))) beneficially owns, directly or
indirectly, such number of the then-Outstanding Company Voting Securities as
would constitute a “Change in Control” under Section 2(a), and at least one-half
of the members of the board of directors (or, for a non-corporate entity,
equivalent governing body) of the entity resulting from such Business
Combination (the “Combined Company Board”) were members of the Incumbent Board
at the time of the execution of the initial agreement or of the action of the
Board providing for such Business Combination (the “Business Combination
Agreement”), or (B) the Executive and the Company, each acting in his, her or
its respective sole discretion, enter into an amendment to this Agreement
providing for the Executive’s continued employment for not less than two years
at levels of compensation and benefits that in the aggregate are not
substantially less favorable to the Executive than those to which he or she was
entitled prior to such Business Combination; or
(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

2



--------------------------------------------------------------------------------



 



3. TERMINATION FOLLOWING A CHANGE IN CONTROL.
(a) The Executive shall be entitled to the compensation provided in Section 4 of
this Agreement if all of the following conditions are satisfied:
(i) there is a Change in Control of the Company while the Executive is still an
employee of the Company;
(ii) the Executive’s employment with the Company is terminated within two years
after the Change in Control; and
(iii) the Executive’s termination of employment is not a result of (A) the
Executive’s death; (B) the Executive’s Disability (as defined in section 3(b)
below); (C) the Executive’s Retirement (as defined in section 3(c) below);
(D) the Executive’s termination by the Company for Cause (as defined in Section
3(d) below); or (E) the Executive’s decision to terminate employment other than
for Good Reason (as defined in Section 3(e) below).
(b) If, as a result of the Executive’s incapacity due to physical or mental
illness, the Executive shall have been unable, with or without a reasonable
accommodation, to perform his duties with the Company on a full-time basis for
six months and within 30 days after a Notice of Termination (as defined in
Section 3(f) below) is thereafter given by the Company, the Executive shall not
have returned to the full-time performance of the Executive’s duties, the
Company may terminate the Executive’s employment for “Disability”. If there is a
Change in Control of the Company while the Executive is still an employee and if
the Executive’s employment with the Company is terminated for Disability within
two years after the Change in Control, the Executive shall be entitled to
receive in a lump sum cash payment within five days after his Date of
Termination (as defined in section 3(g) below) the following:
(i) one times the Base Amount (as defined in Section 4(b)(i)) determined with
respect to the Base Period (as defined in Section 4(b)(ii)); plus
(ii) his earned but unpaid base salary through his Date of Termination; plus
(iii) a quarterly incentive award for the current fiscal quarter prorated
through the Date of Termination equal to the greater of (A) the quarterly
incentive award (whether paid or payable in cash or in securities of the
Company) awarded to the Executive with respect to the Company’s most recent
fiscal quarter ending prior to the Date of Termination or (B) the average
quarterly incentive award (whether paid or payable in cash or in securities of
the Company) made to the Executive with respect to the Company’s most recent
three fiscal years ending prior to the Date of Termination; plus
(iv) interest on the amounts payable pursuant to clauses (i), (ii) and
(iii) above calculated from the Date of Termination until paid at a rate equal
to the prime rate as published in The Wall Street Journal on the Date of
Termination plus three percentage points.

 

3



--------------------------------------------------------------------------------



 



(c) For purposes of this Agreement only, “Retirement” shall mean termination by
the Company or the Executive of the Executive’s employment based on the
Executive’s having reached age 65 or such other age as shall have been fixed in
any arrangement established pursuant to this Agreement with the Executive’s
consent with respect to the Executive.
(d) For purposes of this Agreement only, “Cause” shall mean: (i) the Executive’s
conviction of a felony involving moral turpitude; (ii) the Executive’s serious,
willful gross misconduct or willful gross neglect of duties (other than any such
neglect resulting from the Executive’s incapacity due to physical or mental
illness or any such neglect after the issuance of a Notice of Termination by the
Executive for Good Reason, as such terms are defined in subsections (e) and (f)
below), which, in either case, has resulted, or in all probability is likely to
result, in material economic damage to the Company; provided no act or failure
to act by the Executive will constitute Cause under this clause (ii) if the
Executive believed in good faith that such act or failure to act was in the best
interest of the Company; or (iii) the Executive’s violation of any provision of
(A) the Company’s Code of Business Conduct and Ethics, as the same may be
amended from time to time, or (B) the Company’s Code of Ethics for the Chief
Executive Officer and Senior Financial Officers, as the same may be amended from
time to time (the “Code of Ethics”). For purposes of clause (iii) of this
subsection (d), the Executive shall be deemed to be subject to the provisions of
the Code of Ethics regardless of whether the Executive is a Senior Officer as
defined in the Code of Ethics or otherwise subject to the Code of Ethics.
For purposes of this Agreement only, any termination of the Executive’s
employment by the Company for Cause shall be authorized by a vote of at least a
majority of the non-employee members of the Board of Directors of the Company
(the “Board”) within 12 months of a majority of such non-employee members of the
Board having actual knowledge of the event or circumstances providing a basis
for such termination. In the case of clause (ii) of the second sentence of this
subsection (d), the Executive shall be given notice by the Board specifying in
detail the particular act or failure to act on which the Board is relying in
proposing to terminate him for cause and offering the Executive an opportunity,
on a date at least 14 days after receipt of such notice, to have a hearing, with
counsel, before a majority of the non-employee members of the Board, including
each of the members of the Board who authorized the termination for Cause. The
Executive shall not be terminated for Cause if, within 30 days after the date of
the Executive’s hearing before the Board (or if the Executive waives a hearing,
within 30 days after receiving notice of the proposed termination), he has
corrected the particular act or failure to act specified in the notice and by so
correcting such act or failure to act he has reduced the economic damage his act
or failure to act has allegedly caused the Company to a level which is no longer
material or has eliminated the probability that such act or failure to act is
likely to result in material economic damage to the Company. No termination for
Cause shall take effect until the expiration of the correction period described
in the preceding sentence and the determination by a majority of the
non-employee members of the Board that the Executive has failed to correct the
act or failure to act in accordance with the terms of the preceding sentence.

 

4



--------------------------------------------------------------------------------



 



Anything herein to the contrary notwithstanding, if, following a termination of
the Executive’s employment by the Company for Cause based upon the conviction of
the Executive for a felony involving moral turpitude such conviction is finally
overturned on appeal, the Executive shall be entitled to the compensation
provided in Sections 4(a) and 4(c). In lieu of the interest provided in clause
(iv) of the first sentence of Section 4(a) and the interest provided in the
second sentence of Section 4(c), however, the compensation provided in Sections
4(a) and 4(c) shall be increased by a ten percent rate of interest, compounded
annually, calculated from the date such compensation would have been paid if the
Executive’s employment had been terminated without Cause.
(e) For purposes of this Agreement, “Good Reason” shall mean, after any Change
in Control and without the Executive’s express written consent, any of the
following:
(i) a significant diminution in the Executive’s duties and responsibilities, or
the assignment to the Executive by the Company of duties inconsistent with the
Executive’s position, duties, responsibilities or status with the Company
immediately prior to a Change in Control of the Company, or a change in the
Executive’s titles or offices as in effect immediately prior to a Change in
Control of the Company, or any removal of the Executive from or any failure to
re-elect the Executive to any of such positions, except in connection with the
termination of his employment for Disability, Retirement or Cause or as a result
of the Executive’s death or by the Executive other than for Good Reason;
(ii) a reduction by the Company in the Executive’s annual rate of base salary as
in effect on the date hereof or as the same may be increased from time to time
during the term of this Agreement or the Company’s failure to increase (within
12 months of the Executive’s last increase in his annual rate of base salary)
the Executive’s annual rate of base salary after a Change in Control of the
Company in an amount which at least equals, on a percentage basis, the greater
of (A) the average percentage increase in the annual rate of base salary for all
officers of the Company effected in the preceding 12 months; or (B) the Consumer
Price Index as published by the United States Government (or, in the event such
index is discontinued, any similar index published by the United States
Government as designated in good faith by the Executive); provided, however,
that nothing contained in this clause (ii) shall he construed under any
circumstances as permitting the Company to decrease the Executive’s annual rate
of base salary;
(iii) (A) any failure by the Company to continue in effect any benefit plan or
arrangement (including, without limitation, the life insurance, medical, dental,
accident and disability plans) in which the Executive is participating at the
time of a Change in Control of the Company, or any other plan or arrangement
providing the Executive with benefits that are no less favorable (hereinafter
referred to as “Benefit Plans”), (B) the taking of any action by the Company
which would adversely affect the Executive’s participation in or materially
reduce the Executive’s benefits under any such Benefit Plan or deprive the
Executive of any material fringe benefit or perquisite of office enjoyed by the
Executive at the time of a Change in Control of the Company, unless in the case
of either sub-clause (A) or (B) above, there is substituted a comparable plan or
program that is economically equivalent or superior, in terms of the benefit
offered to the Executive, to the Benefit Plan being altered, reduced, affected
or ended;

 

5



--------------------------------------------------------------------------------



 



(iv) (A) any failure by the Company to continue in effect any incentive plan or
arrangement (including, without limitation, the Company’s bonus arrangements,
the Transaction Systems Architects, Inc., Deferred Compensation Plan, the
Transaction Systems Architects, Inc. 401(k) Plan, the sales incentive plans, and
the management incentive plans) in which the Executive is participating at the
time of a Change in Control of the Company, or any other plans or arrangements
providing him with substantially similar benefits, (hereinafter referred to as
“Incentive Plans”), (B) the taking of any action by the Company which would
adversely affect the Executive’s participation in any such Incentive Plan or
reduce the Executive’s benefits under any such Incentive Plan, unless in the
case of either sub-clause (A) or (B) above, there is substituted a comparable
plan or program that is economically equivalent or superior, in terms of the
benefit offered to the Executive, to the Incentive Plan being altered, reduced,
affected or ended, or (C) any failure by the Company with respect to any fiscal
year to make an award to the Executive pursuant to each such Incentive Plan or
such substituted comparable plan or program equal to or greater than the greater
of (1) the award (whether paid or payable in cash or in securities of the
Company) made to the Executive pursuant to such Incentive Plan or such
substituted comparable plan or program with respect to the immediately preceding
fiscal year or (2) the average annual award (whether paid or payable in cash or
in securities of the Company) made to the Executive pursuant to such Incentive
Plan or such substituted comparable plan with respect to the prior three fiscal
years (or such lesser number of prior fiscal years that the Executive was
employed by the Company or that the Incentive Plan (together with any
substituted comparable plan) was maintained);
(v) (A) any failure by the Company to continue in effect any plan or arrangement
to receive securities of the Company (including, without limitation, the
Transaction Systems Architects, Inc. 1999 Employee Stock Purchase Plan and the
Transaction Systems Architects Inc. 1999 Stock Option Plan) in which the
Executive is participating at the time of a Change in Control of the Company, or
any other plan or arrangement providing him with substantially similar benefits,
(hereinafter referred to as “Securities Plans”), (B) the taking of any action by
the Company which would adversely affect the Executive’s participation in or
materially reduce the Executive’s benefits under any such Securities Plan,
unless in the case of either sub-clause (A) or (B) above, there is substituted a
comparable plan or program that is economically equivalent or superior, in terms
of the benefit offered to the Executive, to the Securities Plan being altered,
reduced, affected or ended, or (C) any failure by the Company in any fiscal year
to grant stock options, stock appreciation rights or securities awards to the
Executive pursuant to such Securities Plans with respect to an aggregate number
of securities of the Company of each kind that is equal to or greater than the
greater of (1) the aggregate number of securities of the Company of that kind
covered by stock options, stock appreciation rights, or securities awards
granted to the Executive pursuant to such Securities Plans in the immediately
preceding fiscal year; or (2) the average annual aggregate number of securities
of the Company of that kind covered by stock options, stock appreciation rights,
or securities awards granted to the Executive pursuant to such Securities Plans
in the prior three fiscal years; and provided further the material terms and
conditions of such stock options, stock appreciation rights, and securities
awards granted to the Executive after the Change in Control (including, but not
limited to, the exercise price, vesting schedule, period and methods of
exercise, expiration date, forfeiture provisions and other restrictions) are
substantially similar to the material terms and conditions of the stock options,
stock appreciation rights, and securities awards granted to the Executive under
the Securities Plans immediately prior to the Change in Control of the Company;

 

6



--------------------------------------------------------------------------------



 



(vi) the Executive’s relocation more than 50 miles from the location at which
the Executive performed the Executive’s duties prior to a Change in Control of
the Company, except for required travel by the Executive on the Company’s
business to an extent substantially consistent with the Executive’s business
travel obligations at the time of a Change in Control of the Company;
(vii) any failure by the Company to provide the Executive with the number of
annual paid vacation days to which the Executive is entitled for the year in
which a Change in Control of the Company occurs;
(viii) any material breach by the Company of any provision of this Agreement;
(ix) any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company prior to such succession or assignment;
(x) any failure by the Company or its successor to enter into an agreement with
the Executive that is substantially similar to this Agreement with respect to a
Change in Control of the Company or its successor occurring thereafter; or
(xi) any purported termination of the Executive’s employment by the Company
pursuant to Section 3(b), 3(c) or 3(d) above which is not effected pursuant to a
Notice of Termination satisfying the requirements of Section 3(f) below (and, if
applicable, Section 3(d) above), and for purposes of this Agreement, no such
purported termination shall be effective.
For purposes of this subsection (e), an isolated, immaterial, and inadvertent
action not taken in bad faith by the Company in violation of clause (ii), (iii),
(iv), (v) or (vii) of this subsection that is remedied by the Company promptly
after receipt of notice thereof given by the Executive shall not be considered
Good Reason for the Executive’s termination of employment with the Company. In
the event the Executive terminates his employment for Good Reason hereunder,
then notwithstanding that the Executive may also retire for purposes of the
Benefit Plans, Incentive Plans or Securities Plans, the Executive shall be
deemed to have terminated his employment for Good Reason for purposes of this
Agreement.
(f) Any termination of the Executive by the Company pursuant to Section 3(b),
3(c) or 3(d) above, or by the Executive pursuant to Section 3(e) above, shall be
communicated by a Notice of Termination to the other party hereof. For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate those specific termination provisions in this Agreement relied
upon and which sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated. For purposes of this Agreement, no such purported
termination by the Company shall be effective without such Notice of
Termination.

 

7



--------------------------------------------------------------------------------



 



(g) “Date of Termination” shall mean (i) if the Executive’s employment is
terminated by the Company for Disability, 30 days after Notice of Termination is
given to the Executive (provided that the Executive shall not have returned to
the performance of the Executive’s duties on a full-time basis during such
30-day period), (ii) if the Executive’s employment is terminated by the
Executive for Good Reason, the date specified in the Notice of Termination, and
(iii) if the Executive’s employment is terminated by the Company for any other
reason, the date on which a Notice of Termination is given; provided, however,
that if within 30 days after any Notice of Termination is given to the Executive
by the Company, the Executive notifies the Company that a dispute exists
concerning the termination, the Date of Termination shall be the date the
dispute is finally determined, whether by mutual written agreement of the
parties or upon final judgment, order or decree of a court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected).
4. SEVERANCE COMPENSATION UPON TERMINATION OF EMPLOYMENT.
(a) If pursuant to Section 3(a) above the Executive is entitled to the
compensation provided in this Section 4, then the Company shall pay to the
Executive in a lump sum cash payment within five days after the Date of
Termination the following:
(i) the Severance Amount as defined in Section 4(b) below; plus
(ii) his earned but unpaid base salary through his Date of Termination; plus
(iii) a quarterly incentive award for the current fiscal quarter prorated
through the Date of Termination equal to the greater of (A) the quarterly
incentive award (whether paid or payable in cash or in securities of the
Company) awarded to the Executive with respect to the Company’s most recent
fiscal quarter ending prior to the Date of Termination or (B) the average
quarterly incentive award (whether paid or payable in cash or in securities of
the Company) made to the Executive with respect to the Company’s most recent
three fiscal years ending prior to the Date of Termination; plus
(iv) interest on the amounts payable pursuant to clauses (i), (ii) and
(iii) above calculated from the Date of Termination until paid at a rate equal
to the prime rate as published in The Wall Street Journal on the Date of
Termination plus three percentage points, compounded annually.

 

8



--------------------------------------------------------------------------------



 



(b) “Severance Amount” shall mean an amount equal to one times the Base Amount
(as defined below) determined with respect to the Base Period (as defined
below); provided, however, in no event shall the Severance Amount be less than
two times the Executive’s annual rate of base salary at the higher of the annual
rate in effect (i) immediately prior to the Date of Termination or (ii) on the
date six months prior to the Date of Termination. For purposes of this
subsection (b):
(i) “Base Amount” means the Executive’s average fiscal-year Compensation (as
defined below) for fiscal years of the Company in the Base Period. Such average
shall be computed by dividing the total of the Executive’s Compensation for the
Base Period by the number of fiscal years in the Base Period. If the Executive’s
Base Period includes a portion of a fiscal year during which he was not an
employee of the Company (or a predecessor entity or a related entity, as such
terms are defined in clause (iii) below), the Executive’s Compensation for such
fiscal year shall be annualized before determining the average fiscal-year
Compensation for the Base Period. In annualizing Compensation, the frequency
with which payments are expected to be made over a fiscal year shall be taken
into account; thus, any amount of Compensation that represents a payment that
will not be made more often than once per fiscal year is not annualized. Set
forth on Appendix A, which is attached hereto and made a part hereof, are three
examples illustrating the calculation of the Base Amount.
(ii) “Base Period” means the most recent two consecutive fiscal years of the
Company ending prior to the Date of Termination. However, if the Executive was
not an employee of the Company (or a predecessor entity or a related entity, as
such terms are defined in clause (iii) below) at any time during one of such two
fiscal years, the Executive’s Base Period is the one fiscal year of such
two-fiscal-year period during which the Executive performed personal services
for the Company or a predecessor entity or a related entity.
(iii) “Compensation” means the compensation which was payable by the Company, by
a predecessor entity, or by a related entity and which was includible in the
gross income of the Executive (or either was excludible from such gross income
as “foreign earned income” within the meaning of Section 911 of the Internal
Revenue Code of 1986, as amended (the “Code”), or would have been includible in
such gross income if the Executive had been a United States citizen or
resident), but excluding the following: (A) amounts realized from the exercise
of a non-qualified stock option; and (B) amounts realized from the sale,
exchange or other disposition of stock acquired under an incentive stock option
described in Code Section 422 (b) or under an employee stock purchase plan
described in code Section 423 (b). Notwithstanding the preceding sentence,
Compensation shall be determined without regard to any compensation deferral
election under any plan, program or arrangement, qualified or non-qualified,
maintained or contributed to by the Company, a predecessor entity or a related
entity, including but not limited to a cash-or-deferred arrangement described in
Code Section 401(k), a cafeteria plan described in Code Section 125 or a
non-qualified deferred compensation plan. A “predecessor entity” is any entity
which, as a result of a merger, consolidation, purchase or acquisition of
property or stock, corporate separation, or other similar business transaction
transfers some or all of its employees to the Company or to a related entity or
to a predecessor entity of the Company. The term “related entity” includes any
entity treated as a single employer with the Company in accordance with
subsections (b), (c), (m) and (o) of Code Section 414.

 

9



--------------------------------------------------------------------------------



 



(c) If pursuant to Section 3(a) above the Executive is entitled to the
compensation provided in this Section 4, then the Executive will be entitled to
continued participation in all employee benefit plans or programs available to
Company employees generally in which the Executive was participating on the Date
of Termination, such continued participation to be at Company cost and otherwise
on the same basis as Company employees generally, until the earlier of (i) the
date, or dates, he receives equivalent coverage and benefits under the plans and
programs of a subsequent employer (such coverage and benefits to be determined
on a coverage-by-coverage or benefit-by-benefit basis) or (ii) one year from the
Date of Termination (the “Benefit Continuation Period”) but only to the extent
that Executive makes a payment to the Company in an amount equal to the monthly
premium payments (both the employee and employer portion) required to maintain
such coverage on the first day of each calendar month commencing with the first
calendar month following the Date of Termination and the Company shall reimburse
Executive on an after-tax basis for the amount of such premiums, if any, in
excess of any employee contributions necessary to maintain such coverage for the
Benefit Continuation Period and such reimbursement shall comply with the
Reimbursement Rules set forth below. The Executive shall be eligible for group
health plan continuation coverage under and in accordance with COBRA, when he
ceases to be eligible for continued participation in the Company’s group health
plan under this subsection (c).
(d) Without limiting the applicability of Section 4, if the Company terminates
the Executive’s employment without Cause or Disability and a notice of
termination is given or such termination is effective within 15 months after the
election of one or more individuals to the Board who were first nominated or
recommended for election to the Board by any Person other than the Board or its
Nominating and Governance Committee (or any Board committee performing similar
functions (together with the Board, the “N&G Committee”)) and such nomination
was not recommended by the N&G Committee before such nomination or
recommendation was first publicly announced by such Person or following the
institution of an Election Contest proposing the election of one or more
directors to the Board who, at the time such proposal is first publicly
announced, were not recommended for election to the Board by the Board or the
N&G Committee, then a Change in Control of the Company shall be deemed to have
occurred on the date immediately preceding such termination and such termination
shall be deemed to have occurred during the term of this Agreement for purposes
of this Agreement. For the avoidance of doubt, this Section 4(d) will not apply
if the Executive’s employment is terminated by the Executive (whether or not
Good Reason exists) or the Executive terminates employment for death or
Disability.

 

10



--------------------------------------------------------------------------------



 



(e) Notwithstanding any other provisions of the Existing Agreement or this
Amendment to the contrary, including the provisions of Sections 4(a), 4(c) or
4(d), in the event that the Executive is a “specified employee” within the
meaning of Section 409A (as determined in accordance with the methodology
established by the Company as in effect on the Date of Termination) and if any
portion of the payments or benefits to be received by the Executive under this
Agreement upon his or her separation from service, including Sections 4(a), 4(c)
or 4(d) would be considered deferred compensation under Section 409A, amounts
that would otherwise be payable under Sections 4(a), 4(c) or 4(d) during the
six-month period immediately following the Date of Termination shall instead be
paid, with interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code, on the earlier of (i) the
first business day after the date that is six months following the Executive’s
“separation from service” within the meaning of Section 409A and (ii) the
Executive’s death. Each payment and benefit to be made or provided to the
Executive under the Existing Agreement and this Amendment shall be considered to
be a separate payment and not one of a series of payments for purposes of
Section 409A. A termination of employment shall not be deemed to have occurred
for purposes of any provision of the Existing Agreement or this Amendment
providing for the payment of any amounts or benefits subject to Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A. Notwithstanding
any other provision to the contrary in this Section 4, the welfare benefits
provided pursuant to Section 4(c) that are not non-taxable medical benefits,
“disability pay” or “death benefit plans” within the meaning of Treasury
Regulation Section 1.409A-1(a)(5), and the reimbursement or in-kind benefits
provided under the Existing Agreement and this Amendment, shall be treated as
follows (the “Reimbursement Rules”): (i) the amount of such benefits provided
during one taxable year shall not affect the amount of such benefits provided in
any other taxable year, except that to the extent such benefits consist of the
reimbursement of expenses referred to in Section 105(b) of the Code, a
limitation may be imposed on the amount of such reimbursements over some or all
of the Benefit Continuation Period, as described in Treasury Regulation Section
1.409A-3(i)(1)(iv)(B), (ii) to the extent that any such benefits consist of
reimbursement of eligible expenses, such reimbursement must be made on or before
the last day of the calendar year following the calendar year in which the
expense was incurred, and (iii) no such benefit may be liquidated or exchanged
for another benefit.
5. NO OBLIGATION TO MITIGATE DAMAGES; NO EFFECT ON OTHER CONTRACTUAL RIGHTS.
(a) The Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the Date of Termination or otherwise.
(b) The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any Benefit Plan, Incentive Plan or Securities Plan,
employment agreement or other contract, plan or agreement with or of the
Company.

 

11



--------------------------------------------------------------------------------



 



6. INCENTIVE AWARDS.
In the event of a Change in Control of the Company, then notwithstanding the
terms and conditions of any Incentive Plan, the Company agrees (i) to
immediately and fully vest all unvested awards, units, and benefits (other than
options to acquire securities of the Company or awards of securities of the
Company) which have been awarded or allocated to the Executive under the
Incentive Plans; and (ii) upon the exercise of such awards or units or the
distribution of such benefits, to pay all amounts due under the Incentive Plans
solely in cash provided, however, in the event that the Change in Control does
not constitute a “change in control event” within the meaning of Section 409A,
the delivery of shares of common stock or cash (as applicable) in settlement of
any such stock-based awards that constitute “nonqualified deferred compensation”
within the meaning of Section 409A shall be made on upon the first permissible
payment event under Section 409A on which the shares or cash would otherwise be
delivered or paid.
7. CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.
(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 7) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.
(b) All determinations required to be made under this Section 7, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the Accounting Firm which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days after
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company. The determination of tax liability
made by the Accounting Firm shall be subject to review by the Executive’s tax
advisor, and, if the Executive’s tax advisor does not agree with the
determination reached by the Accounting Firm, then the Accounting Firm and the
Executive’s tax advisor shall jointly designate a nationally recognized public
accounting firm which shall make the determination. All fees and expenses of the
accountants and tax advisors retained by both the Executive and the Company
shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 7, shall be paid by the Company within five days of the
receipt of the Accounting Firm’s determination; provided that, the Gross-Up
Payment shall in all events be paid no later than the end of the Executive’s
taxable year next following the Executive’s taxable year in which the Excise Tax
(and any income or other related taxes or interest or penalties thereon) on a
Payment are remitted to the Internal Revenue Service or any other applicable
taxing authority or, in the case of amounts relating to a claim that does not
result in the remittance of any federal, state, local and foreign income,
excise, social security and other taxes, the calendar year in which the claim is
finally settled or otherwise resolved. The Gross-Up Payment shall be paid to the

 

12



--------------------------------------------------------------------------------



 



Executive; provided that, the Company, in its sole discretion, may withhold and
pay over to the Internal Revenue Service or any other applicable taxing
authority, for the benefit of the Executive, all or any portion of any Gross-Up
Payment, and the Executive hereby consents to such withholding and the Company’s
obligation to make Gross-Up Payments under this Section 7 shall not be
conditioned upon the Executive’s termination of employment. Any determination by
such jointly designated public accounting firm shall be binding upon the Company
and the Executive. As a result of the uncertainty in the application of Section
4999 of the Code at the time of the initial determination hereunder, it is
possible that Gross-Up Payments will not have been made by the Company that
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Executive hereafter is
required to make a payment of any Excise Tax, any such underpayment shall be
promptly paid by the Company to or for the benefit of the Executive. Upon notice
by the Executive of any audit or other proceeding that may result in a liability
to the Company hereunder, the Executive shall promptly notify the Company of
such audit or other proceeding; and the Company may, at its option, but solely
with respect to the item or items that relate to such potential liability,
choose to assume the defense of such audit or other proceeding at its own cost,
provided that (i) the Executive shall cooperate with the Company in such defense
and (ii) the Company will not settle such audit or other proceeding without the
consent of the Executive (such consent not to be unreasonably withheld). The
highest effective marginal tax rate (determined by taking into account any
reduction in itemized deductions and/or exemptions attributable to the inclusion
of the additional amounts payable under this Section 7 in the Executive’s
adjusted gross or taxable income) based upon the state and locality where the
Executive is resident at the time of payment of such amounts will be used for
purposes of determining the federal and state income and other taxes with
respect thereto.
8. INDEMNIFICATION.
(a) The Company agrees to indemnify the Executive to the fullest extent
permitted by law if the Executive is a party or threatened to be made a party to
any Proceeding (as defined below).
(b) If requested by the Executive, the Company shall advance (within two
business days of such request) any and all Expenses, as defined below, relating
to a Proceeding to the Executive (an “Expense Advance”), upon the receipt of a
written undertaking by or on behalf of the Executive to repay such Expense
Advance if a judgment or other final adjudication adverse to the Executive (as
to which all rights of appeal therefrom have been exhausted or lapsed)
establishes that the Executive is not entitled to indemnification by the
Company. Expenses shall include attorney’s fees and all other costs, charges and
expenses paid or incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness in or participate in any Proceeding.
(c) The Company agrees to obtain a directors’ and officers’ liability insurance
policy covering the Executive and to continue and maintain such policy. The
amount of coverage shall be reasonable in relation to the Executive’s position
and responsibilities during his employment by the Company.

 

13



--------------------------------------------------------------------------------



 



(d) This Section 8 is a supplement to and in furtherance of the Certificate of
Incorporation and Bylaws of the Company and shall not be deemed a substitute
therefor, or diminish or abrogate any rights of the Executive thereunder.
(e) For purposes of Section 8(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include but not be limited to:
(i) to the fullest extent permitted by the provision of the Delaware General
Corporation Law (“DGCL”) that authorizes or contemplates additional
indemnification by agreement, or the corresponding provision of any amendment to
or replacement of the DGCL, and
(ii) to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.
(f) For purposes of Sections 8(a) and 8(b), “Proceeding” shall mean any
threatened, pending or completed action, suit, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether brought in the right
of the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, in which the Executive was, is or will be involved as a
party or otherwise by reason of the fact that the Executive is or was a director
or officer of the Company, by reason of any action taken by him or of any action
on his part while acting as director or officer of the Company, or by reason of
the fact that he is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, in each case whether or not serving in such capacity
at the time any liability or expense is incurred for which indemnification,
reimbursement, or advancement of expenses can be provided under this Agreement.
9. SUCCESSORS.
(a) The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place. Any failure of the Company to
obtain such agreement prior to the effectiveness of any such succession or
assignment shall be a material breach of this Agreement and shall entitle the
Executive to terminate the Executive’s employment for Good Reason and receive
the compensation provided for in Section 4 hereof. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor or
assign to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section 9 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

 

14



--------------------------------------------------------------------------------



 



(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall he paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee or other designee or, if
there be no such designee, to the Executive’s estate.
10. NOTICE.
For purposes of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, as follows:
If to the Company:
ACI Worldwide, Inc.
6060 Coventry Drive
Elkhorn, NE 68022
Attn: President
If to the Executive:
 _________ 
 _________ 
 _________ 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
11. MISCELLANEOUS.
No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by the
Executive and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same time or
at any prior or subsequent time. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Nebraska, without giving effect to any principles of conflicts of
law.

 

15



--------------------------------------------------------------------------------



 



12. CONFLICT IN BENEFITS.
Except as otherwise provided in the preceding sentences, this Agreement is not
intended to and shall not limit or terminate any other agreement or arrangement
between the Executive and the Company presently in effect or hereafter entered
into.
13. VALIDITY.
The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
14. SURVIVORSHIP.
The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations and to the extent that any
performance is required following termination of this Agreement. Without
limiting the foregoing, Sections 7, 8 and 15 shall expressly survive the
termination of this Agreement.
15. LEGAL FEES AND EXPENSES.
If a claim or dispute arises concerning the rights of the Executive under this
Agreement, regardless of the party by whom such claim or dispute is initiated,
the Company shall, upon presentation of appropriate vouchers, pay all legal
expenses, including reasonable attorneys’ fees, court costs and ordinary and
necessary out-of-pocket costs of attorneys, billed to and payable by the
Executive or by anyone claiming under or through the Executive, in connection
with the bringing, prosecuting, arbitrating, defending, litigating, negotiating,
or settling such claim or dispute. In no event shall the Executive be required
to reimburse the Company for any of the costs of expenses incurred by the
Company relating to arbitration or litigation. Pending the outcome or resolution
of any claim or dispute, the Company shall continue payment of all amounts due
the Executive without regard to any dispute. Payments contemplated by this
Section 15 will be made within five business days (but in any event no later
than the last day of the Executive’s tax year following the Executive’s tax year
in which the Executive incurs the expense) after delivery of the Executive’s
written requests for payment, accompanied by such evidence of fees and expenses
incurred as the Company may reasonably require. The reimbursement contemplated
by this Section 15 shall comply with the Reimbursement Rules.
16. EFFECTIVE DATE.
This Agreement shall become effective upon execution.

 

16



--------------------------------------------------------------------------------



 



17. COUNTERPARTS.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.
18. NO GUARANTEE OF EMPLOYMENT.
Neither this Agreement nor any action taken hereunder shall be construed as
giving the Executive the right to be retained in employment with the Company,
nor shall it interfere with either the Company’s right to terminate the
employment of the Executive at any time or the Executive’s right to terminate
his employment at any time.
19. NO ASSIGNMENT BY EXECUTIVE.
Except as otherwise provided in Section 9(b), the Executive’s rights and
interests under this Agreement shall not be assignable (in law or in equity) or
subject to any manner of alienation, sale, transfer, claims of creditors,
pledge, attachment, garnishment, levy, execution or encumbrances of any kind.
20. WAIVER.
The Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement shall not he deemed a waiver of such provision
or any other provision of this Agreement. Any waiver of any provision of this
Agreement shall not be deemed to be a waiver of any other provision, and any
waiver of default in any provision of this Agreement shall not be deemed to be a
waiver of any later default thereof or of any other provision.
21. WITHHOLDING OF TAXES; COMPLIANCE WITH SECTION 409A.
(a) The Company may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes as the Company is required to withhold
pursuant to any law or government regulation or ruling.
(b) To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A. This Agreement will be administered in a manner
consistent with this intent. To the extent that there is a material risk that
any payments under this Agreement may result in the imposition of an additional
tax to the Executive under Section 409A, the Company will reasonably cooperate
with the Executive to amend this Agreement such that payments hereunder comply
with Section 409A without materially changing the economic value of this
Agreement to either party
22. HEADINGS.
The headings of this Agreement have been inserted for convenience of reference
only and are to be ignored in the construction of the provisions hereof.

 

17



--------------------------------------------------------------------------------



 



23. NUMBERS AND GENDER.
The use of the singular shall be interpreted to include the plural and the
plural the singular, as the context requires. The use of the masculine, feminine
or neuter shall be interpreted to include the masculine, feminine or neuter as
the context shall require.
24. Executive acknowledges and agrees that no change in control, as defined
under this Amendment or the Existing Agreement, has occurred prior to the
Contract Date.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

                      ACI WORLDWIDE, INC.    
 
               
 
  By:                          
 
      Title:        
 
         
 
   
 
                    EXECUTIVE:    
 
                               

 

18



--------------------------------------------------------------------------------



 



APPENDIX A
EXAMPLE 1 — Executive was employed by the Company for 1-1/3 fiscal years
preceding the fiscal year in which a Change in Control of the Company occurs.
The Executive’s Compensation from the Company was $30,000 for the 4-month period
and $120,000 for the full fiscal year. The Executive’s Base Amount is $105,000.
Year 1: 3 x $30,000 = $90,000
Year 2: $120,000
[90,000 + 120,000] DIVIDED BY 2 = $105,000
$105,000 is the average fiscal-year Compensation for the Base Period.
EXAMPLE 2 — Assume the same facts as in Example 1, except that the Executive
also received a $70,000 sign-on bonus when his employment with the Company
commenced at the beginning of the 4-month period. The Executive’$ Base Amount is
$140,000
Year 1: [3 X $30,000] + $70,000 = $160,000
Year 2: $120,000
[160,000 + 120,0001 DIVIDED BY 2 = $140,000
Since the sign-on bonus will not be paid more often than once per fiscal year,
the amount of the bonus is not increased in annualizing the Executive’s
Compensation for the 4-month period.
EXAMPLE 3 — Executive was employed by the Company for the last 4 months of the
fiscal year preceding the fiscal year in which a Change in Control of the
Company occurs. The Executive’s Compensation from the Company was $30,000 for
the 4-month period. The Executive’s Base Amount is $90,000.
Year 1: 3 x $30,000 = $90,000
$90,000 DIVIDED BY 1 = $90,000
$90,000 is the average fiscal-year Compensation for the Base Period.

 

19